Title: To James Madison from Spencer Roane, 17 April 1821
From: Roane, Spencer
To: Madison, James


                
                    Dear Sir,
                    Richmond Apl. 17. 1821.
                
                Flattered as I was by a very interesting letter from you on a former occasion, I have, yet, forborn to break in upon your well-merited retirement from the public Service. Although highly valuing, and often needing, your Counsel, touching the public affairs of our Country, I have respected your repose too much, even to ask your opinions concerning them. Yet, Sir, a Crisis has arrived, when I hope I shall be pardoned for addressing you. It is firmly believed, and deeply lamented, that the late decision of the Supreme Court of the United States, has sapped the foundations of our Constitution: of that Constitution, which, in its’ original form, and its’ subsequent amendments, you were so instrumental in establishing; and which you supported, by the celebrated report, that produced the glorious revolution of 1799. In fact it is beleived, that this decision has entirely subverted the principles of that revolution.
                From my residence at this place, from my age, the ardour of my character, and the partiality of the republicans towards me, I have opportunities to know, and I am authorized to say, that this is their strong and universal sentiment; and that, in their opinion, the crisis is truly dangerous, and most alarming. In this exigency their Eyes are turned upon you, as one of our most virtuous, most distinguished, and most efficient citizens. They see in your pen, which has so often charmed them, and saved the liberties of our Country, the only certain antidote, to the ingenious and fatal Sophistries of Marshall. Other, and inferior, pens, may, no doubt, take up the Subject; but to yours, an universal homage would be paid.
                We cannot, therefore, avoid indulging a glimmering of hope, that your aid will not be entirely withheld, on this last and greatest occasion. We hope that you may add, yet another Claim, to the lasting gratitude of your Country. If, however, this aid ought not to be expected, under the present circumstances, it would be highly gratifying to me, to be favoured with your counsel, and opinions, on the subject. With very great respect, Esteem, and regard, I am, Dear sir, your friend, & obedt. Servant,
                
                    Spencer Roane
                
            